IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,503-01


                       EX PARTE JASON JERMAINE COOK, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 19739-A IN THE 369TH DISTRICT COURT
                            FROM CHEROKEE COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to two counts of driving while intoxicated with a child passenger.

TEX . PENAL CODE § 49.045. He was sentenced to ten years’ imprisonment on each count. He did

not appeal his convictions. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends, among other things, that he was sentenced to multiple punishments in

violation of the Double Jeopardy Clause. We order that this application be filed and set for

submission to determine what the allowable unit of prosecution is under § 49.045 and whether

Applicant was sentenced to multiple punishments in violation of the Double Jeopardy Clause. The

parties shall brief these issues.
                                                                                                        2

        Applicant appears to be represented by counsel. If not, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him. See TEX . CODE CRIM . PROC . art. 26.04. Within sixty days

from the date of this order, the trial court shall send to this Court a supplemental transcript containing

a confirmation that Applicant is represented by counsel, the order appointing counsel, or a statement

that Applicant is not indigent or does not want to be represented by counsel. All briefs shall be filed

with this Court within ninety days from the date of this order.



Filed: February 10, 2021
Do not publish